Citation Nr: 1722464	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the upper extremities and ears.

2.  Entitlement to service connection for cold injury residuals of the lower extremities.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the United States Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  The RO limited the issue on appeal to cold injury residuals of the upper and lower extremities.  The Board has, sua sponte, expanded the issue on appeal to include cold injury residuals of the ears.  As the Board is granting the claim, there is no prejudice to the Veteran in expanding the issue in this manner.  For these reasons, the issues have been recharacterized on the first page of this decision.
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has cold injury residuals of the upper extremities and ears due to his active military service.

2.  The Veteran has cold injury residuals of the lower extremities due to his active military service.

3.  The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is not causally related to active service.

4.  The Veteran's tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is not causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury residuals of the upper extremities and ears have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for cold injury residuals of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are incomplete.  He was advised by an August 2014 letter that the National Archives and Records Administration sustained a fire in 1973 and that his records were likely destroyed as a result.  In such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85  (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  He was requested to send any statements from military medical personnel as well as any military personnel records he had in his possession.  He was also afforded an opportunity to complete an NA Form 13055 in order to search for any additional military medical records.  Thereafter, an October 2014 report of general information noted that the Veteran did not have any copies of his service treatment records.  

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.  For chronic diseases listed in 38 C.F.R. § 3.309(a), like organic diseases of the nervous system (which encompasses both bilateral hearing loss and tinnitus), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 


III.  Factual Background and Analysis

Cold Injury Residuals

The Veteran contends that he suffered cold injury residuals following exposure to extreme low temperatures while on active duty in Alaska.  The Veteran indicated that Alaska was a territory at the time of his service, as shown by the two years of foreign service listed on his Discharge from Active Duty form (DD-214).  Additionally, the Veteran has submitted photographic evidence that he served in Alaska.  The photographs show the Veteran in uniform on ground covered in snow.  A baseball ticket, including the Veteran's name, is dated on June 21, 1954 in Fairbanks, Alaska.  The date of the baseball game was during the dates of the Veteran's active duty service.

The Veteran had a VA examination for cold injury residuals in November 2014.  He reported while in Alaska in 1953 he was "out in the field in 55 degrees below zero for about one week" while awaiting supplies that were on route.  He reported he was very cold during those nights and believes he had hypothermia and frostbite.  He reports he passed out several times and was taken into areas to be revived.  The Veteran stated that he had no feeling in several fingers and toes and that his upper ears were numb of his hands and feet.  Upon examination, he was found to have arthralgia, cold sensitivity, color changes, numbness, and locally impaired sensation in both hands and feet.  The Veteran's ears were found to have cold sensitivity and numbness; they appeared "somewhat blue" and he had decreased sensation to pin prick.  The examiner stated that the cold injury residuals were at least as likely as not incurred in or caused by an in service injury.  The rationale stated that the Veteran had "evident cold injury manifested with color changes, numbness etc. to the appendages described from exposure in Alaska in 1953."

In considering the above evidence and affording the Veteran the benefit of the doubt, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that he has cold injury residuals of the upper extremities, lower extremities, and ears due to service in Alaska.  All of the requirements for establishing service connection are met.  Service connection for cold injury residuals of the upper extremities, lower extremities, and ears, is warranted.

Hearing Loss and Tinnitus

The Veteran contends that he suffered hearing loss and tinnitus as a result of loud noise exposure while on active duty.

The majority of the Veteran's STRs have been destroyed.  However, a January 1955 separation examination is of record and shows the Veteran's ears and eardrums were noted as normal.  At separation, whispered voice (WV) and spoken voice (SV) testing yielded normal results of 15/15 bilaterally.   

The Veteran had a VA audio examination in November 2014.  Puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
65
LEFT
20
25
25
60
60

The examiner diagnosed the Veteran with sensorineural hearing loss.  Regarding the etiology of the Veteran's hearing loss, the examiner stated that "[c]onsidering all the evidence the examiner cannot be 50% or more certain hearing loss resulted from military noise exposure."  The opinion noted the Veteran's report of military noise exposure as well as the fact that the Veteran reported onset of hearing loss and tinnitus ten years prior which was more than forty-five years after service.  The examiner stated that the Veteran's current hearing loss was not consistent with noise induced hearing loss.  The examiner referenced a medical treatise, Institute of Medicine (2005), which concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed onset of hearing loss due to military noise exposure and that hearing loss should occur at time of the exposure.  The examiner noted that "[t]here is no sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  The examiner noted that the available anatomical and physiologic evidence suggested that delayed post exposure noise induced hearing loss was not likely.  The examiner found that the Veteran's tinnitus is at least as likely as not a symptom of hearing loss.

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current bilateral hearing loss disability or tinnitus, as the preponderance of the evidence is against a finding that either disorder was manifest in service or to a degree of 10 percent within 1 year of separation, or that either disorder is related to any incident of service, including noise exposure therein.  

The Board has considered the Veteran's statements linking his in-service noise exposure, and lack of protection of the ears, to his current bilateral hearing loss and tinnitus.  The Veteran is competent to report his hearing loss and tinnitus symptoms, when those symptoms began, and that he was exposed to loud noise while in service.  However, although the Veteran is competent to report the onset of his hearing loss symptoms, he is not competent to attribute his hearing loss or tinnitus to his in-service noise exposure.  

The Veteran's statements linking his current bilateral hearing loss and/or tinnitus to his in-service noise exposure are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Specifically, such knowledge involves the impact loud noises have on the auditory functioning of the ear. Therefore, the Board has given the opinion of the VA examiner, to the effect that it is unlikely that the Veteran's current bilateral hearing loss with related tinnitus is the result of military noise exposure, greater probative weight than the Veteran's lay statements.  When taking the VA examination opinion into consideration, the Board finds that the competent evidence of record weighs against the Veteran's claim.

Although the Veteran is competent to describe tinnitus and hearing loss that he experienced, the Board finds that his assertions in his March 2016 substantive appeal as to in-service onset of tinnitus and hearing loss and continuity of tinnitus and hearing loss symptomatology since service ("these conditions began in service") are inconsistent with other evidence of record.  In particular, the VA examination report noted that the Veteran "reported onset of hearing loss and tinnitus about 10 years ago."  Thus, his March 2016 written statement is at odds with his statements made to the November 2014 VA examiner.  The inconsistency with which the Veteran reports onset of tinnitus and hearing loss diminishes the credibility of his later statement and severely compromises the probative value of any claim of continuity of symptoms since service.

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, service connection for bilateral hearing loss and tinnitus is not warranted. 




ORDER
 
Entitlement to service connection for cold injury residuals of the upper extremities, and ears is granted.

Entitlement to service connection for cold injury residuals of the lower extremities is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


